DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 07/05/2021, with respect to the rejection(s) of claim(s) still pending have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tachibana (US Patent No. 6,253,963). Applicant argues that the Tachibana doesn’t remedy of the deficiencies of Chang in light of the new amendments. However, the claim only requires that the fin has a planar surface extending parallel to centerline of nozzle and to the outlet (clearly depicted in figs. 1a and 2 of Tachibana). Under broadest reasonable interpretation, as long as the prior art teaches a surface that is parallel at any point along the fin then it meets the claim as written, further delineation is needed to distinguish from the prior art of record. 
Election/Restrictions
Claims 10 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/14/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2018/0282143 A1) as applied to claim 1 above, and further in view of Tachibana (US Patent No. 6,253,963).
Re: Claim 1, Chang discloses the claimed invention including A nozzle for controlling foam of a carbonated beverage product produced by a beverage making machine (Fig. 1 Para. 42, used with a carbonated beverage ingredient), comprising:
an engagement portion (12) configured for releasable attachment with the beverage making machine and defining a nozzle inlet adapted to receive the carbonated beverage product from the beverage making machine (Fig. 2);
a funnel portion (205) extending elongated from the engagement portion and configured to converge a flow of the carbonated beverage product (Fig. 2);
a dispense portion (14) defining a nozzle outlet configured to establish a stream of the carbonated beverage product into a receptacle (Fig. 2); and
an alignment feature comprising a fin (Annotated Fig. 5 below) extending along an exterior of the funnel portion and configured to define an offset between a wall of the receptacle and the stream of the carbonated beverage product (Annotated Fig. 5, alignment feature will offset a receptacle from wall) except for a planar surface extending to the outlet. However, Tachibana teaches an alignment feature comprising a fin having a planar contact surface extending along an exterior of one or both of the funnel portion to the nozzle outlet, the contact surface parallel to a centerline of the nozzle at the nozzle outlet (Depicted in Figs. 1(a) and 2 fins with planar surface and parallel to the centerline along the outlet region (22b)). The court held that the configuration of the claimed feature was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed feature was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang in view of Tachibana by causing the fin to extend to the outlet and with a parallel surface to the nozzle centerline. Applicant appears to have placed no criticality on any particular fin configuration (see Specification, para. 47, wherein the fin can optionally have a flat or contoured surface) and it appears that the device of Chang in view of Tachibana would work appropriately if made within the claimed configuration.

    PNG
    media_image1.png
    492
    654
    media_image1.png
    Greyscale

Re: Claim 2, Chang discloses the claimed invention including a body (101) defining each of engagement portion, the funnel portion, and the dispense portion, the body having an internal channel (205, 206) extending therethrough between the nozzle inlet and the nozzle outlet (Figs 2-5).
Re: Claim 3, Chang discloses the claimed invention including the internal channel is tapered, internally from the nozzle inlet (Depicted in Fig. 2).
Re: Claim 4, Chang discloses the claimed invention including the internal channel defines a mating section (21, 22) comprising a recessed ring at the nozzle inlet configured to receive a component of beverage making machine associated with a dispense of the carbonated beverage product (Annotated Fig. 5 above depicts the recessed ring, and Fig. 4 depicting the engagement of the recessed ring with a component of the beverage machine).
Re: Claim 5, Chang discloses the claimed invention including the body is formed from a single piece of material (Depicted in Fig. 5 as a single piece).
Re: Claim 7, Chang discloses the claimed invention including the engagement portion comprises a flange that extends circumferentially about the nozzle inlet, the flange defining one or more engagement features for releasably attaching the nozzle to the beverage making machine (Annotated Fig. 5 above).
Re: Claim 8, Chang discloses the claimed invention including one or more wings (218) protruding laterally from an exterior of the funnel portion (Fig. 2).
Re: Claim 9, Chang discloses the claimed invention except for a notch including the dispense portion comprises a notch at the nozzle outlet. However, Tachibana discloses a nozzle with a dispense portion including a notch (22d) at a nozzle outlet (Fig. 10b, Col. 10, lines 30, notch at outlet)
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a notch at the nozzle outlet as taught by Tachibana, since Tachibana states in column 10, lines 31-33 that such a modification prevents surface tension, thereby effectively preventing a drink from remaining in the spout nozzle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754